In a proceeding, inter alia, to compel the respondent board of elections to place on the ballot for consideration by the electors and voters of the City of New York, a certain proposition raised in a petition filed with respondent Dinkins, the City Clerk of the City of New York, on July-1, 1976, petitioners appeal from a judgment of the Supreme Court, Queens County, dated August 13, 1976, which dismissed the proceeding. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Lonschein at Special Term. Latham, Acting P. J., Cohalan, Margett, Rabin and Shapiro, JJ., concur.